 
  
   

SOCUMENT 7
ELECTRONICALLY FILED

&

{

\

: \
< |poc#: . |
DATE iLED:_NAY_| “ewer

ES eUMEN

 

D STATES DISTRICT COURT

= RN DISTRICT OF NEW YORK

  

 

X f
UNITED STATES OF AMERICA ; 19, CRD Mi

Vv. : Filed:

 

 

BANCA IMI SECURITIES CORP., ; Violation: 15 U.S.C. § 1

Defendant.
--X

 

INFORMATION
The United States of America, acting through its attorneys, charges:

_ #4

SHERMAN ACT CONSPIRACY
(15 U.S.C. § 1)

DEFENDANT AND CO-CONSPIRATORS

At all relevant times, unless otherwise specified:

JUDGE OFTKEN

1. Banca IMI Securities Corp. (“Defendant”) is a U.S. broker-dealer organized
and existing under the laws of Delaware with its headquarters in New York, New York.

2. Various corporations and individuals, not made defendants in this
Information, participated as co-conspirators to commit the offense charged in this
Information and performed acts and made statements in furtherance of it.

3. Whenever in this Information reference is made to any act, deed, or
transaction of any corporation, the allegation means that the corporation engaged in the
act, deed, or transaction by or through its officers, directors, agents, employees, or other

representatives while they were actively engaged in the management, direction, control,

or transaction of that corporation’s business.
BACKGROUND

4, Worldwide, there are thousands of publicly traded companies that list their
shares of common stock only on foreign stock exchanges, not in the United States. Most
U.S. investors are unable to purchase or sell such foreign shares, which also are known as
“ordinary” shares. However, the U.S. Securities and Exchange Commission permits four
U.S. depository banks to create financial instruments, known as “American Depository
Receipts” or “ADRs,” which each represent one or more foreign ordinary shares and can
be traded in the United States on U.S. stock exchanges or over the counter. Through the
purchase and sale of ADRs, U.S. investors are able to gain exposure to—including the
ability to receive dividends from—companies whose ordinary shares are listed only on
foreign exchanges.

5. In order to create an ADR in the United States, the depository bank is
required to ensure that the corresponding ordinary share(s) are taken out of circulation in
the foreign country. That process is known as “custodying” the ordinary shares. Subject
to certain regulatory requirements, U.S. depository banks are permitted to release ADRs a
short time before the foreign ordinary shares are custodied—ADRs sold or lent by U.S.
depository banks in that circumstance are known as “pre-release ADRs.”

6. During the Relevant Period (defined in Paragraph 8, below), U.S. broker-
dealers were able to borrow pre-release ADRs from U.S. depository banks and then lend
them on to investment banks, hedge funds, or other financial institutions. Such broker-

dealers were known as “conduit brokers” because they served as a conduit between the
U.S. depository bank and the rest of the institutions involved. Depository banks set the
rates they charged to lend pre-release ADRs based on bids they received from conduit
brokers.

7. During the Relevant Period, Defendant acted as a conduit broker of pre-
release ADRs.

DESCRIPTION OF THE OFFENSE: STATUTORY ALLEGATION

8. From at least as early as March 2012 and continuing until at least August
2014 (“Relevant Period”), the exact dates being unknown to the United States, in the
Southern District of New York and elsewhere, Defendant and its co-conspirators
knowingly entered into and engaged in a conspiracy to suppress and eliminate
competition by rigging their bids to U.S. depository banks for the rates they would pay to
borrow pre-release ADRs. The combination and conspiracy engaged in by Defendant
and its co-conspirators was a per se unlawful, and thus unreasonable, restraint of trade
and commerce among the states and with foreign nations in violation of Section | of the
Sherman Antitrust Act, 15 U.S.C. § 1.

9. The charged combination and conspiracy consisted of a continuing
agreement, understanding, and concert of action among Defendant and its co-
conspirators, the substantial terms of which were to rig bids for the rates at which they all

could borrow pre-release ADRs from U.S. depository banks.
10. Defendant and its co-conspirators took actions, including those described in

‘Paragraph 11, in furtherance of this conspiracy in the Southern District of New York and

elsewhere.
MEANS AND METHODS OF THE CONSPIRACY
11. For the purpose of forming and carrying out the charged combination and
conspiracy, Defendant and its co-conspirators did those things that they combined and
conspired to do, including, among other things:
(a) attended meetings or otherwise communicated, including via
telephone, email, and text messaging platforms, regarding bids to be submitted to
U.S. depository banks to borrow pre-release ADRs;
(b) agreed during those meetings and other communications to suppress
and eliminate competition by rigging bids to borrow pre-release ADRs from U.S.
depository banks, including by agreeing as to the bids Defendant and one or more
other conduit brokers would submit to U.S. depository banks for the rates they
would pay to borrow pre-release ADRs;
(c) borrowed, in the United States, pre-release ADRs from U.S.
depository banks at collusive and noncompetitive rates; and
(d) paid collusive and noncompetitive rates to borrow pre-release ADRs

from U.S. depository banks.
TRADE AND COMMERCE

12. During the Relevant Period, the business activities of Defendant and its co-
conspirators that are the subject of this Information were within the flow of, and
substantially affected, trade and commerce among the several states and with foreign
nations. Defendant and its co-conspirators borrowed and lent substantial quantities of
pre-release ADRs, with counterparties located in New York, other states, and foreign
countries, in a continuous and uninterrupted flow of trade and commerce among the
several states and with foreign nations. Defendant and its co-conspirators also caused
substantial collateral transfers for pre-release ADR transactions to travel in trade and

commerce among the several states and with foreign nations.
ALL IN VIOLATION OF TITLE 15, UNITED STATES CODE, SECTION 1.

Dated: u/s/t¢

MAKAN DELRAHIM
Assistant Attorney General
Antitrust Division

U.S. Department of Justice

Pubrtd, Frou

RICHARD A. POWERS

Deputy Assistant Attorney General
Antitrust Division

U.S. Department of Justice

Prensa

MARVIN N. PRICE, JR.
Director of Criminal Enforcement

Antitrust Division
U.S. Department of Justice

I / bode —

JAMES §. FREDRICKS
Chief, Washington Criminal I
Antitrust Division

U.S. Department of Justice

H.C. Lue

MARK C. GRUNDVIG

Assistant Chief, Washington Criminal II
Antitrust Division

U.S. Department of Justice

DANIEL MGCUAIG

CHRISTINA J. BROWN
KATHERINE H. STELLA
SOMADINNA I. NWOKOLO

Trial Attorneys, Washington Criminal I
Antitrust Division

U.S. Department of Justice

450 5 Street NW, Suite 11-300
Washington, DC 20001

202-307-0520

 

 

 
